Citation Nr: 0704036	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  02-15 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUES

1.  Entitlement to an effective date earlier than December 
20, 1996 for the grant of service connection and assignment 
of a 70 percent rating for post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an effective date earlier than December 
20, 1996 for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had a period of active service from June 1963 to 
October 1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2000 rating decision wherein the RO granted 
service connection for PTSD and assigned a 50 percent rating 
for that disability, effective December 20, 1996.  In July 
2000, the veteran filed a notice of disagreement (NOD) with 
the effective date assigned for PTSD.  The veteran also filed 
a formal claim for TDIU (VA Form 21-8940) that was received 
by the RO on July 25, 2000.  Thereafter, in an August 2000 
rating decision, the RO granted a 70 percent rating for PTSD 
as well as a TDIU, each  from December 20, 1996.  In July 
2001, the veteran filed a notice of disagreement (NOD) with 
the effective date and initial rating assigned for PTSD as 
well as the effective date assigned for the TDIU.  

The RO issued a statement of the case (SOC) in March 2002.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in October 2002.  The 
RO issued supplemental SOCs (SSOCs) reflecting the continued 
denial of the benefits sought in January 005, October 2005, 
March 2006, and June 2006).

In August 2006, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.  





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran filed an original claim for service 
connection for PTSD in May 2003; following the RO's November 
1993 denial (and confirmed and continued denials in January 
1994 and August 2004), the veteran initiated an appeal by 
filing a NOD, but did not timely perfect an appeal with the 
filing of a substantive appeal.

3.  On December 20, 1996, the RO received the veteran's 
request to reopen the claim for service connection for PTSD; 
following receipt of VA outpatient and inpatient treatment 
records, service personnel records, VA examination reports 
dated in October 1997 and January 1998, and a June 2000 
statement from private treatment providers, the RO ultimately 
reopened the claim and granted service connection for PTSD, 
assigned a 70 percent rating for PTSD, as well as granted a 
TDIU, all effective December 20, 1996.  

4.  At the time of the grant of service connection with the 
assigned a 70 percent rating for PTSD as well as the grant 
for a TDIU, VA hospital treatment records with an admission 
date of November 17, 1995 reflect findings of PTSD 
symptomatology and unemployability.

5.  Prior to November 17, 1995, there was no pending claim 
pursuant to which an earlier effective date could be assigned 
for any benefit.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of November 17, 1995, 
but not earlier, for the award of service connection and 
assignment of a 70 percent rating for PTSD are met.  38 
U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.150(a), 3.151, 3.157, 3.159, 
3.400 (2006).

2.  The criteria for an effective date of November 17, 1995, 
but not earlier, for the award of a TDIU are met.  38 
U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.150(a), 3.151, 3.157, 3.159, 
3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. 3.159(c).  Subsequent judicial decisions have 
clarified the duties to notify and assist imposed by the 
VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 
(2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Considering the claims in light of the above-noted legal 
authority, the Board finds that all notification and 
development actions needed to fairly adjudicate the earlier 
effective date claims on appeal have been accomplished.  As 
will be explained below, the Board is granting an effective 
date of November 17, 1995, for the award of service 
connection for PTSD with the assignment of a 70 percent 
rating as well as the award of a TDIU, which is the earliest 
date permitted by law. 


II. Analysis

Under the applicable criteria, the effective date for a grant 
of service connection is the date of receipt of the claim or 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  If a claim is received within 
one year after separation from service, the effective date 
for the grant of service connection is the day following 
separation from service; otherwise, it is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  See 38 C.F.R. § 3.400(b)(2).

The effective date for a grant of service connection on the 
basis of the receipt of new and material evidence following a 
final prior disallowance is the date of receipt of the 
application to reopen, or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(q)(1)(ii).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his duly authorized representative, or a person acting as 
next friend who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within one year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim.  See 
38 C.F.R. § 3.155(a).

Under 38 C.F.R. § 3.157(a), a report of examination or 
hospitalization will be accepted as an informal claim for 
increase or to reopen, if the report relates to a disability 
that may establish entitlement.  However, there must first be 
a prior allowance or disallowance of a claim.  See 38 C.F.R. 
§ 3.157(b).

In this case, the veteran seeks an award of service 
connection and assignment of a 70 percent rating for PTSD as 
well as an award of a TDIU prior to December 20, 1996, the 
effective date the RO assigned based on the date of receipt 
of the request to reopen the claim for service connection for 
PTSD.  

The basic facts of this case are not in dispute.  The veteran 
filed a claim for service connection for PTSD in March 1993.  
In a November 1993 rating decision, the RO denied service 
connection for PTSD, noting that there was no clinical 
diagnosis of PTSD and no evidence of record to corroborate 
the veteran's history of stressful events.  In a January 1994 
rating decision, the RO confirmed and continued the prior 
November 1993 denial of the veteran's claim for service 
connection for PTSD.   In an August 1994 rating decision, the 
RO again denied service connection for PTSD, on the basis 
that there was no finding or diagnosis of the claimed 
condition in the claims file.  

In September 1994, the veteran filed a NOD with the denial of 
service connection for PTSD.  The RO issued a statement of 
the case (SOC) in December 1994.  In a February 1995 
statement, the veteran requested a 30-day extension to 
respond to the December 1994 SOC.  In a May 1995 letter, the 
RO granted the veteran's request and specifically notified 
him that he had until August 31, 1995 to file a VA Form 9 on 
his appeal.  However, the veteran did not perfect his appeal 
with a timely filed substantive appeal.  As such, the 
November 1993, January 1994, and August 1994 determinations-
which resolved the March 1993 claim-are final as to the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.   

In a statement received on December 20, 1996, the veteran 
again attempted to reopen his claim for service connection 
for PTSD.  In a November 1997 and May 1998 rating decisions, 
the RO denied reopening the veteran's service connection 
claim.  However, in a June 2000 rating decision, the RO 
reopened and subsequently granted service connection and 
assigned an initial 50 percent rating for PTSD, effective 
December 20, 1996 (the date of the request to reopen).  The 
RO granted service connection for PTSD on the basis of 
evidence establishing that the veteran had a current PTSD 
disability that was directly related to his military service.  
The veteran also filed a formal claim for TDIU (VA Form 21-
8940) that was received by the RO on July 25, 2000.  Hence, 
in an August 2000 rating decision, the RO assigned a higher 
initial rating of 70 percent for PTSD, as well as awarded a 
TDIU, each effective December 20, 1996 (the date of the 
request to reopen).  

Considering the facts in this case in light of the above-
noted legal criteria, the Board finds that November 17, 1995, 
is the correct effective date for the award of service 
connection for PTSD and assignment of a 70 percent rating, as 
well as for the award of a TDIU.  

As noted above, under 38 C.F.R. § 3.157(a), a report of 
examination or hospitalization will be accepted as an 
informal claim for increase or to reopen, if the report 
relates to a disability that may establish entitlement for 
benefits.  A January 1996 VA hospital discharge summary shows 
that the veteran received inpatient treatment from November 
17, 1995 to December 1, 1995.  Additional VA inpatient 
treatment notes dated in November 1995 indicate that the 
veteran endorsed some PTSD symptomatology including 
occasional nightmares regarding war experiences, frequent 
thoughts of stressful events experienced during service, and 
a past history of violent behavior, and that the veteran had 
not been able to maintain stable employment since his head 
injury in 1986.  While the Board notes that these VA 
inpatient treatment records were not associated with the 
claims file until 2004, records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

The Board accepts the VA hospitalization treatment records 
starting from the date of November 17, 1995-which reflect 
treatment relating the psychiatric condition for which 
service connection has been granted as well as discusses 
employability-as an informal claim to reopen the previously 
denied claim for service connection for PTSD.  

Although the veteran contends that the effective date for the 
award of service connection for PTSD with the assignment of a 
70 percent rating as well as the award of a TDIU should be 
dated back to March 1993 or before, the Board finds that 
there is no legal basis for the assignment of an effective 
date for either benefit prior to November 17, 1995.

As indicated above, the original, March 1993 claim for 
service connection for PTSD was resolved by final rating 
actions in November 1993, January 1994, and August 1994.  
Further, the claims file reflects no formal or informal claim 
for benefits during the period between the most recent, final 
August 1994 rating decision and November 17, 1995 (the date 
of admission of a VA hospitalization, the records for which 
Board has accepted as an informal claim to reopen) the 
pursuant to which an earlier effective date could be 
assigned.  

Documents associated with the file during this time period 
include the February 1995 statement submitted by the veteran 
to request a time extension to respond to the December 1994 
SOC; however, this statement pertains to the prior, finally 
resolved May 1993 claim, and thus, cannot be considered as 
reflecting  an intent to file a later claim for the benefits 
sought.  

In addition, the file contains VA hospital treatment notes 
dated in April 1995, associated with the claims file in 2004, 
that show the veteran received treatment for cannabis 
dependence, personality disorder secondary to closed head 
injury, depression NOS (not otherwise specified), and 
adjustment disorder with mixed disturbance of emotion and 
conduct.  As these records do not show any treatment for, or 
diagnosis of, PTSD, they do not pertain to the disability 
under consideration, and thus cannot constitute an informal 
claim under 38 C.F.R. § 3.157.   

Finally, the Board notes that, while the veteran submitted a 
copy of a favorable February 1988 decision from the Social 
Security Administration (SSA) in October 2002, neither this 
document, nor the underlying medical records supporting such 
decision, provide a basis for assignment of any earlier 
effective date.  The Board notes that, although not 
dispositive of VA benefits claims, SSA records may contain 
findings pertinent to such claims.  See Martin v. Brown, 4 
Vet. App. 136, 140 (1993); see also Murincsak v. Derwinski, 2 
Vet. App. 363, 372 (1992).  Setting aside, for the moment, 
the question of whether the SSA decision, or underlying 
medical records, contain findings pertinent to the matters of 
service connection for PTSD or of entitlement to a TDIU, 
unlike VA records, such records are not deemed constructively 
of record, but rather, are considered filed as of the date 
received.  Here, the fact remains that the SSA decision was 
not received until October 2002-several years after the 
November 17, 1995 effective date herein established-and, if 
obtained, any underlying records would not be associated with 
the claims file until sometime thereafter.  As, under these 
circumstances, none of these records could provide a basis 
for assignment of any earlier effective date, there is no 
duty to further supplement the claims file with any 
outstanding SSA for consideration of the matters now on 
appeal.

In short, this case, there is no "formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit" concerning service connection for PTSD or a TDIU 
during the period between the most recent, final August 1994 
rating decision and the November 17, 1995 VA hospital 
admission addressed above.  See 38 C.F.R. § 3.1(p)

As noted above, the pertinent legal authority specifically 
provides that the effective date of a grant of service 
connection based on a reopened claim is contingent upon the 
date of claim or date entitlement arose, whichever is later.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii), (r).  
Accordingly, on these facts, and for the reasons explained 
above, November 17, 1995 is the earliest possible effective 
date permitted by law for the award of service connection 
with the assignment of a 70 percent rating for PTSD as well 
as the award of a TDIU.  The pertinent legal authority 
governing effective dates is clear and specific, and the 
Board is bound by such authority.  In this case, there 
clearly is no legal basis for assignment of an effective date 
prior to November 17, 1995.

For these reasons, an earlier effective date of November 17, 
1995, but not earlier, for the award of service connection 
and assignment of a 70 percent rating for PTSD,  as well as 
for the award of a TDIU is granted.
	



ORDER

An effective date of November 17, 1995, for the grant of 
service connection and assignment of a 70 percent rating for 
PTSD, is granted.

An effective date of November 17, 1995, for the grant of a 
TDIU, is granted.





____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


